Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with Karen McSwain on 8/8/2022.

The application has been amended as follows:
Independent claims 1, 12, 20 and 35 are amended so that the claims appear as follows:

1. (Currently Amended) A method of manufacturing a trimmed dental appliance, the method comprising: 
forming a dental appliance of a series of dental appliances from a sheet of a polymer material over a first mold, wherein the first mold comprises one of a series of molds corresponding to a patient-specific treatment plan for incrementally moving teeth; 
identifying a cut path for trimming excess polymer material from the dental appliance; conducting a non-contact measurement of the dental appliance prior to trimming the dental appliance; 
trimming the excess polymer material from the dental appliance along the cut path with a laser while controlling, using a laser trimming system, movement of a fixture to which the first mold is attached and movement of the laser relative to the dental appliance, wherein the fixture is movable relative to the laser in at least three axes of movement; and 
adjusting the trimming by maintaining a laser energy delivered to the dental appliance along the cut path within a predetermined acceptable range based on input to the laser trimming system from the non-contact measurement, while moving the fixture relative to the laser in the at least three axes of movement with a constant speed relative to a laser beam of the laser to avoid increasing brittleness of the polymer material along an edge of the dental appliance.

12. (Currently Amended) A method of manufacturing a trimmed dental appliance, the method comprising: - 3of 14- SG Docket No.: 14187-71X.304 / 1203.US.C1.C2.C1.C1Response dated: July 19, 2022 App. No.: 16/924,110; Filed: July 8, 2020 Response to Office Action of March 25, 2022 
forming a dental appliance of a series of dental appliances from a sheet of a polymer material over a first mold, wherein the first mold comprises one of a series of molds corresponding to a patient-specific treatment plan for incrementally moving teeth; 
identifying a cut path for trimming excess polymer material from the dental appliance that corresponds to the first mold;
trimming the excess polymer material from the dental appliance along the cut path with a laser of a laser trimming system while controlling, using the laser trimming system, movement of a fixture to which the first mold is attached and movement of the laser relative to the dental appliance, wherein the fixture is movable relative to the laser in at least three axes of movement; 
conducting non-contact measurements of the dental appliance; and 
adjusting the trimming based on the non-contact measurements so that a laser energy applied to the dental appliance along the cut path stays within a predetermined acceptable ranges while moving the fixture relative to the laser in the at least three axes of movement with a constant speed relative to a laser beam of the laser to avoid increasing brittleness of the polymer material along an edge of the dental appliance.

20. (Currently Amended) A method of manufacturing a trimmed dental appliance, the method comprising: 
forming a dental appliance of a series of dental appliances from a sheet of a polymer material over a first mold, wherein the first mold comprises one of a series of molds corresponding to a patient-specific treatment plan for incrementally moving teeth; 
identifying a cut path for trimming excess polymer material from the dental appliance that corresponds to the first mold, wherein the cut path represents at least a portion of a gum line of a patient; 
conducting non-contact measurements of the dental appliance; 
trimming the excess polymer material from the dental appliance along the cut path using a laser of a laser trimming system while controlling, using the laser trimming system, movement of a fixture to which the first mold is attached and movement of the laser relative to the dental appliance, wherein the fixture is movable relative to the laser in at least three axes of movement; and 
adjusting the trimming to maintain a laser energy delivered to the dental appliance along the cut path within a predetermined acceptable range, based on the non-contact measurements, while moving the fixture relative to the laser in the at least three axes of-5 of 14-SG Docket No.: 14187-71X.304 / 1203.US.C1.C2.C1.C1Response dated: July 19, 2022App. No.: 16/924,110; Filed: July 8, 2020 Response to Office Action of March 25, 2022movement with a constant speed relative to a laser beam of the laser to avoid increasing brittleness of the polymer material along an edge of the dental appliance.

35. (Currently Amended) A method of manufacturing a trimmed dental appliance, the method comprising: 
thermoforming a dental appliance of a series of dental appliances from a sheet of a polymer material over a first mold, wherein the first mold comprises one of a series of molds correspond to a patient-specific treatment plan for incrementally moving teeth; 
identifying a cut path corresponding to the first mold for trimming excess polymer material from the dental appliance; - 6of 14- SG Docket No.: 14187-71X.304 / 1203.US.C1.C2.C1.C1Response dated: July 19, 2022 App. No.: 16/924,110; Filed: July 8, 2020 Response to Office Action of March 25, 2022 
trimming the excess polymer material from the dental appliance along the cut path with a laser of a laser trimming system while controlling, using the laser trimming system, movement of a fixture in at least three axes of movement and the movement of the laser relative to the dental appliance; 
conducting non-contact measurements of the dental appliance; and adjusting the trimming by maintaining a laser energy delivered to the dental appliance along the cut path within a predetermined acceptable range based on the non-contact measurements, while moving the fixture relative to the laser in the at least three axes of movement with a constant speed relative to a laser beam of the laser to avoid increasing brittleness of the polymer material along an edge of the dental appliance.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
	Claims 1-2, 4-13, 15-20 and 31-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4-11, 31-32, and 38-44
Regarding claim 1, the prior art of record, Christoff et al. (US 20120061868) discloses a series of polymeric orthodontic appliances is made by providing a set of tooth analogs, each having a model crown that represents the shape of a corresponding tooth of the patient. The tooth analogs are moved along respective guides as needed to bring the associated model crown an incremental step toward or away from its desired position. The polymeric appliance is formed by placing a sheet of polymeric material over the model crowns after at least one tooth analog has been moved to create a desired model tooth arrangement (Christoff, see Fig. 1-Fig. 3 and their corresponding paragraphs). The prior art of record, Hilliard (US 20080141534) discloses a method for operating a robotic system for forming features in orthodontic aligners includes a control system, a platen for three-dimensional positioning of the aligner, a heating station for selectively heating a small region of the aligner, and a thermoforming station for manipulating the heated region to form a desired feature in the aligner, a laser cutting and trimming station can also be included to trim excess material from the aligner or to cut features into the aligner. The control system can include a processor with CAD software to enable a user to design features for aligners (Hilliard, see Fig. 8-Fig. 12 and their corresponding paragraphs). The prior art of record, Ow et al. (US 20100193482) discloses a method for operating a laser cutting system including a chamber configured to provide a controlled environment while the laser is being used to cut a pattern into a material to reduce or eliminate heat and oxygen related changes to the mechanical characteristics of the material. A system for providing a gas to the controlled environment within the chamber, as well as a means for exhausting gas and cutting debris from the chamber is also described. A cutting mandrel that provides for flow of a shielding gas and also provides a means for dispersing a laser beam before it can produce unwanted damage to a section of tubing is also described (Ow, see Fig. 2 and its corresponding paragraphs).
However, regarding claim 1, the combination of prior arts does not describe:
identifying a cut path for trimming excess polymer material from the dental appliance; conducting a non-contact measurement of the dental appliance prior to trimming the dental appliance; trimming the excess polymer material from the dental appliance along the cut path with a laser while controlling, using a laser trimming system, movement of a fixture to which the first mold is attached and movement of the laser relative to the dental appliance, wherein the fixture is movable relative to the laser in at least three axes of movement; and adjusting the trimming by maintaining a laser energy delivered to the dental appliance along the cut path within a predetermined acceptable range based on input to the laser trimming system from the non-contact measurement, while moving the fixture relative to the laser in the at least three axes of movement with a constant speed relative to a laser beam of the laser to avoid increasing brittleness of the polymer material along an edge of the dental appliance

Claims 12-13, 15-19 and 33-34
Regarding claim 12, the prior art of record, Christoff et al. (US 20120061868) discloses a series of polymeric orthodontic appliances is made by providing a set of tooth analogs, each having a model crown that represents the shape of a corresponding tooth of the patient. The tooth analogs are moved along respective guides as needed to bring the associated model crown an incremental step toward or away from its desired position. The polymeric appliance is formed by placing a sheet of polymeric material over the model crowns after at least one tooth analog has been moved to create a desired model tooth arrangement (Christoff, see Fig. 1-Fig. 3 and their corresponding paragraphs). The prior art of record, Hilliard (US 20080141534) discloses a method for operating a robotic system for forming features in orthodontic aligners includes a control system, a platen for three-dimensional positioning of the aligner, a heating station for selectively heating a small region of the aligner, and a thermoforming station for manipulating the heated region to form a desired feature in the aligner, a laser cutting and trimming station can also be included to trim excess material from the aligner or to cut features into the aligner. The control system can include a processor with CAD software to enable a user to design features for aligners (Hilliard, see Fig. 8-Fig. 12 and their corresponding paragraphs). The prior art of record, Ow et al. (US 20100193482) discloses a method for operating a laser cutting system including a chamber configured to provide a controlled environment while the laser is being used to cut a pattern into a material to reduce or eliminate heat and oxygen related changes to the mechanical characteristics of the material. A system for providing a gas to the controlled environment within the chamber, as well as a means for exhausting gas and cutting debris from the chamber is also described. A cutting mandrel that provides for flow of a shielding gas and also provides a means for dispersing a laser beam before it can produce unwanted damage to a section of tubing is also described (Ow, see Fig. 2 and its corresponding paragraphs).
However, regarding claim 12, the combination of prior arts does not describe:
identifying a cut path for trimming excess polymer material from the dental appliance that corresponds to the first mold; trimming the excess polymer material from the dental appliance along the cut path with a laser of a laser trimming system while controlling, using the laser trimming system, movement of a fixture to which the first mold is attached and movement of the laser relative to the dental appliance, wherein the fixture is movable relative to the laser in at least three axes of movement; conducting non-contact measurements of the dental appliance; and adjusting the trimming based on the non-contact measurements so that a laser energy applied to the dental appliance along the cut path stays within a predetermined acceptable ranges while moving the fixture relative to the laser in the at least three axes of movement with a constant speed relative to a laser beam of the laser to avoid increasing brittleness of the polymer material along an edge of the dental appliance

Claim 20
Regarding claim 20, the prior art of record, Christoff et al. (US 20120061868) discloses a series of polymeric orthodontic appliances is made by providing a set of tooth analogs, each having a model crown that represents the shape of a corresponding tooth of the patient. The tooth analogs are moved along respective guides as needed to bring the associated model crown an incremental step toward or away from its desired position. The polymeric appliance is formed by placing a sheet of polymeric material over the model crowns after at least one tooth analog has been moved to create a desired model tooth arrangement (Christoff, see Fig. 1-Fig. 3 and their corresponding paragraphs). The prior art of record, Hilliard (US 20080141534) discloses a method for operating a robotic system for forming features in orthodontic aligners includes a control system, a platen for three-dimensional positioning of the aligner, a heating station for selectively heating a small region of the aligner, and a thermoforming station for manipulating the heated region to form a desired feature in the aligner, a laser cutting and trimming station can also be included to trim excess material from the aligner or to cut features into the aligner. The control system can include a processor with CAD software to enable a user to design features for aligners (Hilliard, see Fig. 8-Fig. 12 and their corresponding paragraphs). The prior art of record, Ow et al. (US 20100193482) discloses a method for operating a laser cutting system including a chamber configured to provide a controlled environment while the laser is being used to cut a pattern into a material to reduce or eliminate heat and oxygen related changes to the mechanical characteristics of the material. A system for providing a gas to the controlled environment within the chamber, as well as a means for exhausting gas and cutting debris from the chamber is also described. A cutting mandrel that provides for flow of a shielding gas and also provides a means for dispersing a laser beam before it can produce unwanted damage to a section of tubing is also described (Ow, see Fig. 2 and its corresponding paragraphs).
However, regarding claim 20, the combination of prior arts does not describe:
identifying a cut path for trimming excess polymer material from the dental appliance that corresponds to the first mold, wherein the cut path represents at least a portion of a gum line of a patient; conducting non-contact measurements of the dental appliance; trimming the excess polymer material from the dental appliance along the cut path using a laser of a laser trimming system while controlling, using the laser trimming system, movement of a fixture to which the first mold is attached and movement of the laser relative to the dental appliance, wherein the fixture is movable relative to the laser in at least three axes of movement; and adjusting the trimming to maintain a laser energy delivered to the dental appliance along the cut path within a predetermined acceptable range, based on the non-contact measurements, while moving the fixture relative to the laser in the at least three axes of-5 of 14-SG Docket No.: 14187-71X.304 / 1203.US.C1.C2.C1.C1Response dated: July 19, 2022App. No.: 16/924,110; Filed: July 8, 2020 Response to Office Action of March 25, 2022movement with a constant speed relative to a laser beam of the laser to avoid increasing brittleness of the polymer material along an edge of the dental appliance

Claims 35-37
Regarding claim 35, the prior art of record, Christoff et al. (US 20120061868) discloses a series of polymeric orthodontic appliances is made by providing a set of tooth analogs, each having a model crown that represents the shape of a corresponding tooth of the patient. The tooth analogs are moved along respective guides as needed to bring the associated model crown an incremental step toward or away from its desired position. The polymeric appliance is formed by placing a sheet of polymeric material over the model crowns after at least one tooth analog has been moved to create a desired model tooth arrangement (Christoff, see Fig. 1-Fig. 3 and their corresponding paragraphs). The prior art of record, Hilliard (US 20080141534) discloses a method for operating a robotic system for forming features in orthodontic aligners includes a control system, a platen for three-dimensional positioning of the aligner, a heating station for selectively heating a small region of the aligner, and a thermoforming station for manipulating the heated region to form a desired feature in the aligner, a laser cutting and trimming station can also be included to trim excess material from the aligner or to cut features into the aligner. The control system can include a processor with CAD software to enable a user to design features for aligners (Hilliard, see Fig. 8-Fig. 12 and their corresponding paragraphs). The prior art of record, Ow et al. (US 20100193482) discloses a method for operating a laser cutting system including a chamber configured to provide a controlled environment while the laser is being used to cut a pattern into a material to reduce or eliminate heat and oxygen related changes to the mechanical characteristics of the material. A system for providing a gas to the controlled environment within the chamber, as well as a means for exhausting gas and cutting debris from the chamber is also described. A cutting mandrel that provides for flow of a shielding gas and also provides a means for dispersing a laser beam before it can produce unwanted damage to a section of tubing is also described (Ow, see Fig. 2 and its corresponding paragraphs).
However, regarding claim 35, the combination of prior arts does not describe:
identifying a cut path corresponding to the first mold for trimming excess polymer material from the dental appliance;- 6of 14-SG Docket No.: 14187-71X.304 / 1203.US.C1.C2.C1.C1Response dated: July 19, 2022App. No.: 16/924,110; Filed: July 8, 2020 Response to Office Action of March 25, 2022trimming the excess polymer material from the dental appliance along the cut path with a laser of a laser trimming system while controlling, using the laser trimming system, movement of a fixture in at least three axes of movement and the movement of the laser relative to the dental appliance; conducting non-contact measurements of the dental appliance; and adjusting the trimming by maintaining a laser energy delivered to the dental appliance along the cut path within a predetermined acceptable range based on the non-contact measurements, while moving the fixture relative to the laser in the at least three axes of movement with a constant speed relative to a laser beam of the laser to avoid increasing brittleness of the polymer material along an edge of the dental appliance
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LINJASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117